DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The information disclosure statements (IDS) submitted on October 8, 2020 and August 16, 2022 have been received, considered, and are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
	Claim 1 is objected to because of the following informalities:
	Claim 1 recites in part:
The vehicle parking assist apparatus according to claim 1 further comprising a detection sensor configured to radiate wireless medium;

It is unknown what “configured to radiate wireless medium” means.  It is likely that this is a typo and Applicant is referring to “radiate ‘a’ wireless medium” and 
therefore, Examiner suggests adding the term “a” between the words “radiate” and “wireless” if this is intended by Applicant.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-3, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US. 20200273343 A1, hereinafter Kim).
	Regarding claim 1, Kim discloses:
A vehicle parking assist apparatus comprising:
a camera configured to take an image representing an area of surroundings of a vehicle (In Fig. 2, Kim discloses a camera 120 ([0044] (the camera 120 may be an imaging device configured to capture an image around a vehicle and may include a front view camera 121, a rear view camera 122, a left view camera 123, and a right view camera 124))); and
a controller configured to:
register, as parking lot information, information on a parking lot including a parking area into which the vehicle is going to be parked, based on a registration image being an image representing the parking lot that the camera takes when the controller receives a registration request for registering the parking area from a driver of the vehicle (In Fig. 1, Kim discloses a controller 50 ([0046] (a controller 50 of Fig. 1 may be configured to perform overall control such that the respective components perform their respective functions….the controller 50 may be implemented in the form of hardware or software or in the form of a combination thereof); [0047] (the controller 50 may be implemented as…a microprocessor…furthermore, the controller 50 may be configured perform a variety of control required in the process of parking the vehicle in a narrow parking space based on an ultrasonic sensor 30 of Fig. 1 and surround view monitoring (SVM) image and providing various parking modes)).  Additionally, Kim teaches a registration request as a signal input device that receives an activation signal from a driver ([0043] (the signal input device 110 may be configured to receive an activation signal from a driver)).  Furthermore, Kim teaches a register to allow for registering parking lot information for the parking lot the vehicle is going to be parked in ([0067] (the software module may reside on a storage medium such as…a register)).  In Fig. 4A-4C, Kim teaches a registration image being an image representing the parking lot.  For example, in Fig. 4C, Kim teaches three registration images – a first registration image, second registration image, and third registration image, respectively.  Moreover, Kim teaches communication of the registration request between the controller and the driver through a communicator 20 ([0035] (an apparatus 300 for controlling remote parking in a vehicle…may include…a communicator 20); [0037] (the communicator 20 may be a module configured to provide a communication interface with a user terminal 400, and may be configured to receive various commands from the user terminal 400 and transmit data (e.g. an SVCM image or a distance from an obstruction measured by the ultrasonic sensor 30)).  Therefore, Kim discloses a controller 50 configured to register parking lot information in the register, based on a registration image (e.g. Fig. 5 – first registration image, second registration image, third registration image), representing the parking lot that the camera 120 takes image(s) from when the controller 50 receives a request through communicator 20); and
autonomously park the vehicle into the parking area based on the parking lot information, when the vehicle is determined to have reached the parking lot specified by the parking lot information after the parking lot information had been registered (Kim discloses autonomously parking a vehicle into a parking area based on the parking lot information.  Additionally, Kim teaches different parking modes based on the parking information gathered.  Furthermore, Kim teaches after determining what mode to use, controller 50 sends a request to the vehicle to use the determined mode to autonomously park the vehicle ([0037] (communicator 20 may be…configured to provide a communication interface with a user terminal 400, and may be configured to receive various commands from the user terminal 400 and transmit data (e.g., an SVM image or distance from an obstruction measured by the ultrasonic sensor30) to the user terminal 400); [0038] (communicator 20 may be configured to receive a parking request signal, an exit request signal, or various parking modes from the user terminal 400 and transmit real-time SVM image and distance from an obstruction, measured by the ultrasonic sensor 30, to the user terminal 400 during parking); [0039](herein, the parking mode may include a mode (hereinafter referred to as “space center mode”) for parking the vehicle in the center of a parking space, a mode (hereinafter referred to as “line center mode”) for parking the vehicle in the center of a parking slot, a mode *hereinafter referred to as “right line mode”) for parking the vehicle proximate to a right line, or a mode (hereinafter referred to as “left line mode”) for parking the vehicle proximate to a left line); [0040] communicator 20 may include at least one or more of a mobile communication module , a wireless internet module, and a short-range communication module…the mobile communication module may be configured to transmit and receive a wireless signal with an autonomous vehicle, a service server, or the like over a mobile communication network which is established according to a technical standard or a communication mode for mobile communication))),
wherein, the controller is configured to:
acquire a feature image which is an image of a predetermined area size and has a specific feature from the registration image so as to register the feature image as the parking lot information (In Fig. 5, Kim discloses a feature image as any of the three registration images.  Additionally, Kim teaches a predetermined area size to be the space between a first obstruction 510 and a second obstruction 520.  Furthermore, Kim teaches registering feature images such as parking lot information, as storing the information in storage device 10 ([0036] (storage device 10 may be configured to store various logics, algorithms, and programs required to park the vehicle in a narrow parking space)) from which the processor 1100 may communicate with to read and record ([0067] (processor 1100 may read information out of the storage medium and may record information in the storage medium))); and
determine that the vehicle has reached the parking area specified by the parking lot information when an image part that has the same feature as the feature image is included in a post registration image so as to autonomously park the vehicle into the parking lot area in the parking lot based on the parking lot information, the post registration image being an image of an area taken by the camera after the controller has registered the parking lot information (In Fig. 5, Kim discloses three registration images, each containing a feature image as the space between obstructions 510 and 520.  In the first registration image in Fig. 5, Kim teaches the feature image to be vacant and therefore not encompassing host vehicle 410.  In the second and third registration images, Kim teaches the vehicle reaching the parking spot autonomously based on the parking lot information received by controller 10 via camera 120.  Additionally, in Fig. 5, Kim teaches the third registration image to be the post registration image – an image depicting the final position of host car 410 once it is parked.  Kim teaches the final position of host car 410 in the third registration image of Fig. 5 to be equivalent to that of a vehicle reaching a specified parking area once it shares the same feature as a feature image (space between obstructions 510 and 520) as the post registration image.  Therefore, Kim teaches the vehicle has reached the parking area specified by the parking lot information when the third registration image of Fig. 5 is met), and
wherein, the controller is further configured to:
specify an object image being an image representing an object from the registration image when the object is present in the area corresponding to the registration image (In each of the three registration frames of Fig. 5, Kim teaches specifying an object image as an image representing an object such as obstruction 510 or 520, respectively, when each is present.  Additionally, Kim teaches obstructions 510 and 520 as being present in all three registration images within Fig. 5.  Therefore, in Fig. 5, Kim teaches specifying an object image as an image containing obstructions 510 and 520, which are present in the registration image when the object is present in the area corresponding to the registration image); and
acquire the feature image based on the registration image from which the specified object image is excluded (In Fig. 5, Kim discloses three registration images, each containing a feature image as the space between obstructions 510 and 520.  Additionally, Kim teaches the host vehicle 410 advancing into a feature image (the space between obstructions 510 and 520) based on the sequence of the three registration images, beginning with the first registration image.  The first registration image excludes the host vehicle 410 from being in the feature image, whereas the third registration image includes host vehicle 410 at its final parking location.  Therefore, in the first registration image of Fig. 5, the specified object image, image of host car 410 in final parking spot, is excluded).

Regarding claim 2, discloses:
The vehicle parking assist apparatus according to claim 1 further comprising:
a detection sensor configured to radiate wireless medium to detect the object by receiving the wireless medium that the object reflects (Kim discloses a detection sensor as ultrasonic sensor 30 configured to use ultrasonic waves as a wireless medium to detect the object by receiving waves that the object reflects ([0042] (the ultrasonic sensor 30 may be configured to measure a distance from an obstruction using ultrasonic waves.  The SVM image receiver 40 may be configured to receive an SVM image from an SVM system 100))),
wherein the controller is configured to :
determine that the object is present in the area corresponding to the registration image, in a case where the detection sensor detects the object when the controller receives the registration request (In the first registration image of Fig. 5, Kim discloses at least two objects, obstruction 510 or 520, as present in the area.  Additionally, in Fig. 5, Kim teaches determining that obstructions 510 and 520 are present in the corresponding registration image, the first registration image of Fig. 5, when the controller 20 first received the registration request); and
specify the object image from the registration image, based on the object which the detection sensor detects (In Fig. 5, Kim teaches the object images as obstructions 510 and 520.  Additionally, Kim discloses ultrasonic sensor 30 as the detection sensor.  Furthermore, Kim teaches three registration images – first registration image, second registration image, third registration image – for which the object images, obstructions 510 and 520 could appear.  Since Kim teaches each registration image as containing the object images, Kim therefore discloses specifying the obstructions 510 and 520 from the registration image).

Regarding claim 3, discloses:
The vehicle parking assist apparatus according to claim 2, 
wherein the detection sensor is configured to radiate the wireless medium to a predetermined radiation area in that a center axis is centered (Kim discloses a detection sensor as ultrasonic sensor 30 configured to use ultrasonic waves as a wireless medium to detect the object by receiving waves that the object reflects ([0042] (the ultrasonic sensor 30 may be configured to measure a distance from an obstruction using ultrasonic waves. The SVM image receiver 40 may be configured to receive an SVM image from an SVM system 100)).  In Fig. 5, Kim teaches a predetermined radiation area within each of the three registration images as the feature image (space between obstructions 510 and 520)),
wherein the controller is configured to:
acquire a plane view image, the plane view image being an image of when an image taken by the camera is viewed from a viewpoint that is positioned above the camera (Kim discloses a plane view image as any of the image that is an overhead view image, from a viewpoint that is positioned above the camera, as taught in the registration images in Fig. 4A – Fig. 6.);
acquire a virtual line between the camera and a furthest point of detection results representing the object detected by the detection sensor in the plane view image, the furthest point being a point that has a longest distance to the camera among the detection results (In Fig. 4A – Fig. 6, Kim discloses virtual lines representing the object(s) detected by the detection sensor in the plane view image.  Additionally, Kim discloses virtual lines extending from the camera to the perimeter of the radiation range of the detector sensor within the respective registration images of the parking lot ([0048] (the controller 50 may be configured to generate virtual parking…in particular, the controller 50 may be configured to generate the virtual parking lines when an interval (a parking space) between vehicles which park exceeds a threshold value…furthermore, the controller 50 may be configured to park the vehicle based on the virtual parking lines)));
acquire a first virtual line that extends from the furthest point in a same direction with the virtual line, the direction being a direction away from the camera (In Fig. 4A – Fig. 6, Kim discloses virtual lines representing the object(s) detected by the detection sensor in the plane view image.  Additionally, Kim discloses virtual lines extending from the camera to the perimeter of the radiation range of the detector sensor within the respective registration images of the parking lot ([0048] (the controller 50 may be configured to generate virtual parking…in particular, the controller 50 may be configured to generate the virtual parking lines when an interval (a parking space) between vehicles which park exceeds a threshold value…furthermore, the controller 50 may be configured to park the vehicle based on the virtual parking lines)));
acquire a second virtual line that extends from a closest point of the detection results in a direction that is parallel with the center axis of the radiation range of the detection sensor, the closes point being a point that has a shortest distance to the camera (In Fig. 4A – Fig. 6, Kim discloses virtual lines extending from the camera to the perimeter of the radiation range of the detector sensor within the respective registration images.  Kim teaches the virtual lines as representing distances from the host vehicle to the perimeter of the parking space, detecting objects through the detection sensor in the plane view image, with the furthest point being the longest distance away from the camera located on the host vehicle 410 and the closest point being the shortest distance away from the camera ([0048] (the controller 50 may be configured to generate virtual parking…in particular, the controller 50 may be configured to generate the virtual parking lines when an interval (a parking space) between vehicles which park exceeds a threshold value…furthermore, the controller 50 may be configured to park the vehicle based on the virtual parking lines))); and
specify, as the object image, an image of an area which is defined by the detection results, the first virtual line, and the second virtual line (In Fig. 5, Kim teaches the feature area in all three registration images as the space in between the object images of obstructions 510 and 520.  Additionally, in Fig. 5, Kim teaches virtual parking lines within the first and second registration images as detecting and defining the feature space between the two object images for the host vehicle 410 to park.  Kim teaches the same virtual lines in the third and final registration image as well to verify a successful parking job within the lines).

Regarding claim 5, discloses:
The vehicle parking assist apparatus according to claim 1, 
wherein the controller is configured to:
specify the object image which is an image representing the object from the post registration image when the object is present in an area corresponding to the post registration image (In each of the three registration frames of Fig. 5, Kim teaches specifying an object image as an image representing an object such as obstruction 510 or 520, respectively, when each is present in the registration image.  Additionally, Kim teaches obstructions 510 and 520 as being present in all three registration images within Fig. 5.  Furthermore, in Fig. 5, Kim teaches the third registration image to be the post registration image – the image depicting the host vehicle at its final destination.  Moreover, Kim teaches the same object images, obstructions 510 and 520, in the third registration image, the post registration image.  Therefore, Kim discloses specifying the object images of obstructions 510 and 520, in the third and post registration image when the object(s) are present in an area corresponding to the third and post registration image); and
determine whether or not an image other than the specified object image in the post registration image includes the feature image (In Fig. 5, Kim discloses determining whether or not an image other than the specified object image in the third and post registration image includes the feature image in the three registration images.  Kim teaches three registration images containing the object images, obstructions 510 and 520, within each registration image.  Additionally, in Fig. 5, Kim teaches determining, based on the three registration images, whether or not the object images, obstructions 510 and 520, are present in each of the first two registration images, as well as the third and post registration image which contains the host vehicle 410 at its final parking location).

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Silver (US. 9335766 B1, herein after Silver).
	Regarding claim 4, Kim discloses the vehicle parking assist apparatus according to claim 3.  However, Kim does not further disclose:
wherein the detection sensor and the camera are configured to be mounted on the vehicle in such a manner that a direction of the center axis of the radiation range of the detection sensor matches with a direction of a center axis of a shooting range of the camera.

	Silver, in the same field of endeavor, discloses:
wherein the detection sensor and the camera are configured to be mounted on the vehicle in such a manner that a direction of the center axis of the radiation range of the detection sensor matches with a direction of a center axis of a shooting range of the camera (In Fig. 2 of Silver discloses a detector as a sensor unit 202, oriented around host vehicle 200, containing a combination of cameras and LIDARs ((48) the sensor unit 202 is mounted atop example vehicle 200 and includes one or more sensors configured to detect information about an environment surrounding example vehicle 200…sensor unit 202 may include any combination of cameras, RADARs, LIDARs, range finders…may include one or more movable mounts that may be operable to adjust the orientation of one or more sensors in the sensor unit 202…sensor unit 202 may be mounted atop the roof of a car)).  Silver teaches sensor unit 202 sending wireless medium to detect an object by receiving the wireless medium that is reflected by the object by way of the cameras and LIDAR ((51) camera 210 may provide range information by using a structured light technique in which example vehicle 200 illuminates an object in the environment with a predetermined light pattern, such as a grid or checkerboard pattern and uses the camera 210 to detect a reflection of the predetermined light pattern from environmental surroundings. Based on distortions in the reflected light pattern, example vehicle 200 may determine the distance to the points on the object. The predetermined light pattern may comprise infrared light, or radiation at other suitable wavelengths for such measurements)). Since a LIDAR system encompasses both the emitter and the detector inherently, and is mounted at the same location of the camera within sensor unit 202, Silver discloses the direction and range of the camera and LIDAR components to be the same.  Therefore, Silver discloses the direction of the center axis of the range of the detection sensor to match the direction of the center axis of the shooting range of the camera).
	
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Kim to incorporate the detection sensor to be configured onto the host vehicle at a location relative to the camera in such a manner that a direction of the center of axis of radiation range of the detection sensor matches direction of the center of axis of the shooting range of the camera, as taught by Silver.  One is motivated to incorporate a detector sensor of an autonomous vehicle that would detect and capture the environment or parameter(s) of the general area directly surrounding the host vehicle along the vehicle’s intended path.  In this recitation of detection, one of ordinary skill in the art would understand the most effective way to detect images of a vehicle along the vehicles intended path would be to allow the camera mounted on the host vehicle to rotate or move on along the same axis as the detection system, in this case a LIDAR emission and detection system, so that the two components can communicate in harmony.  This would allow for the detection of properly captured objects such as obstructions within the targeted area of the host vehicle.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT L PINKERTON whose telephone number is (571)272-9820. The examiner can normally be reached M-F 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT LOUIS PINKERTON/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665